DETAILED ACTION
In response to the Preliminary Amendments filed on April 21, 2021, claims 21-50 are cancelled. Currently, claims 1-20 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on April 21, 2021.  These drawings are accepted.

Claim Objections
Claim 18 is objected to because of the following informalities: the recitation of “when the release bar is positioned from the first position to the second position the end of each sharp retracts into the housing” is suggested to be recited as -- wherein when the release bar is positioned from the first position to the second position, the end of each sharp retracts into the housing-- to avoid any confusion.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a locking mechanism configured to maintain the end of each sharp within the housing when the locking mechanism is engaged and to enable each sharp to protrude from the bottom surface and to pierce a skin surface when the locking mechanism is disengaged” in claim 1; “a catheter locking mechanism configured to secure the catheter within the cavity when the catheter locking mechanism is engaged and to allow the catheter to be repositioned when the catheter locking mechanism is disengaged” in claim 12; and “at least one release mechanism configured to retract the end of each sharp into the housing” in claim 16. The recitation of “mechanism” is a generic placeholder coupled with the respective functional languages of “locking…configured to maintain the end of each sharp within the housing when the locking mechanism is engaged and to enable each sharp to protrude from the bottom surface and to pierce a skin surface when the locking mechanism is disengaged; “catheter locking…configured to secure the catheter within the cavity when the catheter locking mechanism is engaged and to allow the catheter to be repositioned when the catheter locking mechanism is disengaged; and “release…configured to retract the end of each sharp into the housing” without reciting sufficient structure to perform the recited functions and is not proceeded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“a locking mechanism configured to maintain the end of each sharp within the housing when the locking mechanism is engaged and to enable each sharp to protrude from the bottom surface and to pierce a skin surface when the locking mechanism is disengaged” (claim 1): locking pin 8 (Fig. 2; pg. 15); and 
“a catheter locking mechanism configured to secure the catheter within the cavity when the catheter locking mechanism is engaged and to allow the catheter to be repositioned when the catheter locking mechanism is disengaged” (claim 12): catheter lock 19 including catheter clamp 19a and integrated handles 19b (Fig. 10; pgs. 16-17); and 
“at least one release mechanism configured to retract the end of each sharp into the housing” (claim 16): two release bars 18 (Figs. 5,8; pgs. 18-19).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “the catheter locking mechanism includes securing the catheter between an inner surface of the cavity and a catheter clamp” is confusing because it is unclear whether the recitation is requiring that the inner surface of the cavity and the catheter clamp as structural elements of the catheter locking mechanism or not since the claim appears to require a method step of using the catheter locking mechanism. It is noted that how the catheter locking mechanism is used is considered to be an intended use and thus, the particular step is not positively required. However, as best understood from the instant disclosure, the recitation is interpreted as requiring that a catheter clamp forms a part of the catheter locking mechanism. Appropriate clarification is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 102(a)(1) is being anticipated by Lundqvist (US Pub. No. 2009/0054843 A1).
Claim 1. Lundqvist discloses an anchor device, the device comprising: 
a housing (2022) having a bottom surface (Fig. 93); 
at least one pair of sharps (i.e., prongs) within the housing (Fig. 106(c); [0346]; when clip portion is in the open position), each sharp in the at least one pair of sharps having an end configured to pierce a skin surface (Fig. 93); and 
a locking mechanism (2031) configured to maintain the end of each sharp within the housing when the locking mechanism is engaged and to enable each sharp to protrude from the bottom surface and to pierce a skin surface when the locking mechanism is disengaged ([0341], [0344]-[0346]; Figs. 106(a)-(d)).
Claim 2. Lundqvist discloses the device of claim 1, wherein the locking mechanism is disengaged by contacting the bottom surface to the skin surface ([0357]; i.e., since user does not disengage the locking mechanism until the bottom surface of the device is positioned to contacting the skin surface). 
Claim 3. Lundqvist discloses the device of claim 1, the locking mechanism is disengaged by a catheter ([0343]; i.e., since inserting tube 2243 require the opening of the clip portion 2010).
Claim 4. Lundqvist discloses the device of claim 1, the device further comprising: at least one button (2122) configured to be pressed by an operator to move the at least one pair of sharps when the locking mechanism is disengaged ([0331]; i.e., the operator can push operating portion 2122 of clip bodies 2012, 2016 to move the clasping element 2135 to operating the prongs). 
Claim 5. Lundqvist discloses the device of claim 4, wherein the at least one button moves parallel to the bottom surface of the housing (i.e., it is noted that a portion of the pathway of clip bodies 2012, 2016 are parallel to the bottom surface of the housing). 
Claim 6. Lundqvist discloses the device of claim 1, wherein the ends of each pair of sharps contact each other underneath the skin surface (Fig. 100). 
Claim 7. Lundqvist discloses the device of claim 6, wherein the ends of each pair of sharps are configured to be nested (Figs. 93, 106(a)-106(b)). 
Claim 8. Lundqvist discloses the device of claim 6, wherein the ends of each pair of sharps touch at a depth from the skin surface (Fig. 93; [0331]; see for further detail [0270], [0309]).
Claim 11. Lundqvist discloses that the device of claim 8, wherein the depth corresponds to the range of approximately 4 millimeters to approximately 5 millimeters ([0309]). 
Claim 12. Lundqvist discloses the device of claim 1, the device further comprising: 
a cavity (i.e., lumen through which tube 2243 is received) configured to position a catheter; and 
a catheter locking mechanism (2240) configured to secure the catheter within the cavity when the catheter locking mechanism is engaged and to allow the catheter to be repositioned when the catheter locking mechanism is disengaged ([0352]-[0353]). 
Claim 13. Lundqvist discloses the device of claim 12, wherein the catheter locking mechanism is engaged after the end of each sharp pierces the skin surface ([0356]). 
Claim 14. Lundqvist discloses the device of claim 12, wherein the catheter locking mechanism includes securing the catheter between an inner surface of the cavity and a catheter clamp ([0352]-[0353]).
Claim 15. Lundqvist discloses the device of claim 12, wherein the cavity is scaled to fit a dimension of the catheter ([0333], [0343]). 
Claim 16. Lundqvist discloses the device of claim 1, wherein at least one release mechanism (2012, 2016) configured to retract the end of each sharp into the housing (Figs. 106(a)-106(b); [0341]-[0344]).
Claim 17. Lundqvist discloses the device of claim 16, wherein the end of each sharp is permanently contained within the housing when the at least one release mechanism is engaged (Fig. 106(a); [0341]).
Claim 18. Lundqvist discloses the device of claim 16, wherein the at least one release mechanism includes a release bar (2135) having a first position and a second position, when the release bar is positioned from the first position to the second position, the end of each sharp retracts into the housing (Figs. 103, 106(a); [0353])
Claim 19. Lundqvist discloses the device of claim 18, wherein the release bar permanently resides in the second position after being positioned from the first position to the second position ([0353]; i.e., permanently resides in the position until the sharp is inserted into the skin). 
Claim 20. Lundqvist discloses the device of claim 16, wherein the at least one pair of sharps retract simultaneously into the housing in response to moving the at least one release bar from the first position to the second position ([0337]-[0339]; i.e., both sharps retract simultaneously). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lundqvist (US Pub. No. 2009/0054843 A1).
Claims 9 and 10. Lundqvist discloses the device of claim 8, further discloses that the depth may be approximately 0.5 cm into the tissue of the patient ([0309]), but does not explicitly disclose that the depth corresponds to a dermis layer (as per claim 9) or that the depth corresponds to a subcutaneous layer (as per claim 10). However, it is noted that the thickness of the skin is dependent on the individual patient and the particular tissue to which the device is applied to. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Lundqvist with the ends of each pair of sharps touch at a depth from the skin surface corresponding to a dermis layer (as per claim 9) or a subcutaneous layer (as per claim 10) depending on the patient and the treatment site for the anchoring device required by the treatment plan for the patient.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,993,620 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the structures of the instant claims are found in the patented claims. The differences between the instant claims and the patented claims lies in the fact that the patented claims include more elements and are thus more specific. Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the instant claims. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the patented claims, they are not patentably distinct from the patented claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that Atkinson (US Pub. No. 20140309687 A1), Lerman (US Pub. No. 2001/0056261 A1), and Hill (US Pat. No. 4,164,943) also discloses an anchor device comprising a housing, at least one pair of sharps, and a locking mechanism as required by the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783